Citation Nr: 1728744	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  10-29 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a right knee disability, to include as secondary to the service-connected left knee disabilities or lumbar spine disability. 

(The issues of entitlement to an increased rating for left knee instability, left knee degenerative arthritis, and entitlement to a total disability rating based on individual unemployability by reason of service-connected disability (TDIU) prior to November 6, 2009, will be addressed in a separate decision of the Board.)


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran served on active duty from April 1979 to April 1983.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In December 2009, the Veteran testified at a Board hearing conducted by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims file.

The Board remanded the Veteran's claim for additional development in December 2012 and July 2014.  The case is once again before the Board.

The July 2014 Board decision also denied entitlement to an increased rating for degenerative arthritis of the lumbar spine, granted separate ratings for left and right sciatic nerve impairment, and granted service connection for sleep apnea.  These issues are no longer in appellate status.  

The July 2014 Board decision also granted entitlement to TDIU based on the March 3, 2010, opinion of a VA spine examiner who indicated that the Veteran was unemployable as a result of his lumbar spine disability and left knee arthritis.  A TDIU rating is currently in effect as of November 6, 2009.  The issue of entitlement to a TDIU rating prior to November 6, 2009, will be addressed in a separate decision of the Board. 



FINDING OF FACT

There is an approximate balance of positive and negative evidence as to whether the Veteran's degenerative arthritis of the right knee is due to the service-connected left knee arthritis and left knee instability. 


CONCLUSION OF LAW

The Veteran's degenerative arthritis of the right knee is due to his service-connected left knee disabilities.  38 U.S.C. §§ 1131, 5107 (2014); 38 C.F.R. § 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he has a right knee disability that is secondary to his service-connected left knee disabilities or his service-connected lumbar spine disability.  See a November 2009 Notice of Disagreement.  For the reasons set forth below, the Board finds that service connection may be granted as secondary to the Veteran's service-connected left knee disabilities.

Service connection may be established on a secondary basis for disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation. Allen, 7 Vet. App. at 448.  

As an initial matter, the Board notes that the Veteran's claim was remanded in July 2014 in order to obtain an additional medical opinion.  Specifically, the Board requested that an examiner comment on evidence suggesting that the Veteran entered service with a preexisting right knee disability.  Although the examiner indicated that the Veteran had a preexisting disability, he did not provide sufficient rationale for this opinion.  As a result, there is insufficient evidence to find that the Veteran entered service with a preexisting right knee disability.  The Board also finds that although the requested opinion is inadequate, there can be no prejudice to the Veteran in adjudicating his claim at this time as the Board is granting the appeal in full. 

As alluded to on the title page, the Veteran has been awarded service connection for left knee instability and left knee arthritis.  The Board is also granting service connection for symptomatic residuals of left knee cartilage removal in the separate decision being issued concurrent with this decision.   

The Veteran was afforded a VA examination to determine the nature of his right knee disability in July 2007.  Following a review of the claims file and a clinical examination, the Veteran was diagnosed with degenerative arthritis in his right knee.  

A VA orthopedic surgery consult report from July 15, 2009, documented that the Veteran has been experiencing increased right knee pain which he attributed to his service-connected left knee.  Specifically, the Veteran reported that he had been walking with an altered gait and that "favoring" his left knee has resulted in right knee pain.  Following a physical examination, the treating clinician diagnosed the Veteran with severe osteoarthritis of both knees as a result of his service-connected left knee injury. 

In support of his claim, in April 2012, the Veteran submitted a medical treatise article discussing the impact of an altered gait on the opposite, uninjured leg.  The article notes that the presence of an altered gait due to pain in one leg "theoretically could increase [the amount of stress] in the normal leg."  The article then goes on to conclude that a temporary gait abnormality is unlikely to have any effect on the opposite leg, however, an abnormal gait or limp present over an extend period of time (years) could impact the opposite or uninjured leg.  

The Veteran was afforded a VA examination to determine the etiology of his right knee disability in April 2013.  After reviewing the claims file and conducting  a clinical examination, the examiner stated that the Veteran's right knee disability is less likely than not due to, or the result of, the Veteran's service-connected disabilities.  In explaining the basis for this determination, the examiner stated that "there is no basis in medical science or the medical literature to support" the theory that the service-connected left knee disabilities could have caused his current right knee disability.  The Board notes that the examiner did not comment on the medical treatise article submitted by the Veteran. 

In a May 2016 opinion, a VA physician indicated that there is nothing in the record to indicate that the Veteran's service-connected left knee disability caused or aggravated his current right knee disability.  It was further noted that "the question of one knee causing pathology in the other has been well studied . . . but the actual studies and reviews show" that it is unlikely that the existence of an altered gait or an overdependence on an intact limb would cause damage in the other limb.  Again, the examiner did not comment on the medical treatise article submitted by the Veteran which suggests that such an etiology is possible. 

Given its review of the record, the Board finds the evidence to be at least in equipoise in showing that the current right knee disability is at least as likely as not due the service-connected left knee disabilities.

In resolving all reasonable doubt in the Veteran's favor, service connection is warranted.





	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for degenerative arthritis of the right knee is granted.




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


